We agree with the courts below that the last sentence of section 250 of chapter 908 of the Laws of 1896, which provides that "Two or more persons assessed *Page 386 
upon the same roll who are affected in the same manner by the alleged illegality, error or inequality, may unite in the same petition," was intended to apply to a situation wherein the adjudication upon the complaint of one taxpayer necessarily determines the complaints of others, as, where in reality but a single issue is presented, so that the law being settled as to the facts of one case it is alike applicable to all other cases, but was not intended to permit any and all parties to unite who are aggrieved because of their local assessments. The statute was not, for instance, intended to countenance such an absurdity as uniting as relators in proceedings to review assessments the Brooklyn Rapid Transit railroad, with its several hundred miles of surface and elevated railroads in the borough of Brooklyn, the Metropolitan Traction Company, with its various owned and leased lines in the borough of Manhattan, and the Union Railway Company in the borough of the Bronx, necessitating upon the trial an examination of facts touching the value of the properties of each company as distinguished from the others and involving, therefore, different issues.
Our conclusion is that the courts below rightly decided the question presented and we approve of the reasoning which led to their determination.